NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-MAR-2022
                                            09:10 AM
                                            Dkt. 32 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

               WILMINGTON TRUST, NATIONAL ASSOCIATION,
   NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS
       TRUSTEE OF MFRA TRUST 2015-1, Plaintiff-Appellee, v.
          DARRY MASATOSHI HASHIDA, Defendant-Appellant, and
      BENEFICIAL FINANCIAL I INC.; UNITED STATES OF AMERICA;
              STATE OF HAWAI#I, DEPARTMENT OF TAXATION;
  VILLAGE PARK COMMUNITY ASSOCIATION, Defendants-Appellees, and
      JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
            DOE CORPORATIONS 1-50; DOE ENTITIES 1-50; and
         DOE GOVERNMENTAL UNITS 1-50, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC121002843)


             ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon consideration of the Stipulation for Dismissal
With Prejudice (Stipulation), filed February 24, 2022, by
Plaintiff-Appellee Wilmington Trust, National Association, not in
Its Individual Capacity but Solely in Its Capacity as Trustee of
MFRA Trust 2015-1, the papers in support, and the record, it
appears that:
           (1) the appeal has been docketed;
           (2) the parties stipulate to dismiss the appeal with
prejudice;
           (3) the Stipulation is dated and signed by counsel for
all parties appearing in the appeal;
           (4) the record reflects that appellate filing fees were
paid;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) the Stipulation does not specify the terms as to
payment of costs, as set forth in Hawai#i Rules of Appellate
Procedure (HRAP) Rule 42(b); and
          (6) because the requirements for a stipulation under
HRAP Rule 42(b) have not been met, we construe the Stipulation as
a motion under HRAP Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the motion to
dismiss is granted and the appeal is dismissed with prejudice.
          DATED: Honolulu, Hawai#i, March 10, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2